DETAILED ACTION
This office action is in response to applicant’s filing dated April 29, 2022.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-45 is/are pending in the instant application.  

Election/Restrictions
Applicant’s election without traverse of Group I, drawn to a method of reducing accelerated blood clearance of at least one pegylated therapeutic composition by anti-PEG antibodies in a subject suffering from a disease and in need of treatment thereof comprising administering from about 0.1 to about 500 mg/kg of at least one high molecular weight polyethylene glycol composition with at least one pegylated therapeutic composition in the reply filed on April 29, 2022 is acknowledged.
Claims 12-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 29, 2022.
Applicant’s election without traverse of a high molecular weight polyethylene glycol having a molecular weight of about 40 kDa as the elected high molecular weight polyethylene glycol composition species and PEGylated liposomal doxorubicin as the elected pegylated therapeutic composition species in the reply filed on April 29, 2022 is acknowledged.
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 29, 2022.
Claims 1-8, 10, and 11 are presently under examination as they relate to the elected species:  a high molecular weight polyethylene glycol having a molecular weight of about 40 kDa as the elected high molecular weight polyethylene glycol composition species and PEGylated liposomal doxorubicin as the elected pegylated therapeutic composition.

Priority
The present application is a 371 of PCT/US18/48126 filed on August 27, 2018, which claims benefit of US Provisional Application No. 62/550,847 filed on August 28, 2017. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 25, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Acknowledgement is made of Applicant’s drawings received on February 27, 2020.  These drawings are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 10 recites:  wherein the at least one high molecular weight polyethylene glycol composition is administered simultaneously with the at least one pegylated therapeutic composition.
Claim 11 recites: wherein the at least one high molecular weight polyethylene glycol composition is co-administered with the at least one pegylated therapeutic composition.
The terms “co-administered” and the phrase “administered simultaneously” are synonymous.  Thus, claim 11 fails to further limit the subject matter of the claim upon which it depends.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moghimi et al (Biochimica et Biophysica Acta, 1999; 1472:399-403, cited in the IDS filed January 25, 2022).
Regarding claims 1, 6, and 8, Moghimi teaches a single intravenous injection of long circulatory poloxamine-908-coated polystyrene particles to rats dramatically affected the circulation half-life and body distribution of a second dose when administered 10 days later; both liver and spleen macrophages recognised and cleared from the blood the majority of the second dose of poloxamine-908-coated particles; the second dose of poloxamine-908-coated particles, however, regained their long circulatory behaviour when administered 1-3 h after a bolus intravenous injection of 30 mg free poloxamine-908 or poloxamer-407 (in saline)/150 g body weight (Abstract).  Poloxamine-908-coated polystyrene particles reads on a pegylated therapeutic composition as evidenced by instant claim 8, which teaches the at least one pegylated therapeutic includes a polymeric particle.  Moreover, Moghimi teaches the weight average molecular weight for poloxamine-908 is 26,000 Da, or 26 kDa (page 401, right, 1st paragraph).  Thus, Moghimi teaches a method of reducing accelerated blood clearance of a pegylated therapeutic composition comprising administering at least one high molecular weight polyethylene glycol composition prior to administration of a pegylated composition, wherein the high molecular weight polyethylene glycol composition is administered in an amount of 30 mg/kg and wherein the high molecular weight polyethylene glycol composition has a molecular weight of 26 kDa.  
MPEP 2131.03 states:
"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)).
In the instant case, an amount of 0.5 mg/kg falls within the instant claimed range of about 0.1 to about 500 mg/kg of instant claim 1 and the range of 0.5 to about 400 mg/kg of instant claim 2, and thus anticipates the claimed ranges of claims 1 and 2.  Similarly, a molecular weight of 26 kDa falls within the instantly claimed range of 20kDa to about 200 kDa of instant claim 1 and about 25 kDa of instant claim 4, and thus anticipates the claimed ranges of claims 1 and 4.
Similarly, regarding claim 7, a bolus administration of poloxamine-908-coated particles 1-3 h after a bolus intravenous injection of 30 mg free poloxamine-908 or poloxamer-407 falls within the instant claimed range of claim 7 and thus anticipates the claimed range of claim 7.
Regarding claim 5, poloxamine-908 reads on a high molecular weight polyethylene glycol that has a branched geometry.
Thus, Moghimi anticipates the method of claims 1, 2, and 4-8.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moghimi et al (Biochimica et Biophysica Acta, 1999; 1472:399-403, cited in the IDS filed January 25, 2022).
Regarding claim 3, Moghimi teaches all the limitations of claim 3, except the claimed amount of high molecular weight polyethylene glycol composition.  As set forth above, Moghimi teaches administering a bolus intravenous injection of 30 mg free poloxamine-908 or poloxamer-407 (in saline)/150 g body weight, which is equivalent to 0.5 mg/kg (Abstract).  It would have been prima facie obvious to one of ordinary skill in the art to utilize the amount of free poloxamine-908 taught by Moghimi as a starting point for optimizing the amount of free poloxamine-908 utilized to treat reduce accelerated blood clearance of a pegylated therapeutic composition since Moghimi teaches free poloxamine-908 is useful for reducing accelerated blood clearance of a pegylated therapeutic composition and because dosage and treatment regimen are result-effective variables, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").

Regarding claim 4, Moghimi does not teach the elected high molecular polyethylene glycol having a molecular weight of 40 kDa.   However, Moghimi teaches the second dose of poloxamine-908-coated particles, however, regained their long circulatory behaviour when administered 1-3 h after a bolus intravenous injection of 30 mg free poloxamine-908 or
poloxamer-407 (in saline)/150 g body weight. When the interval between free copolymer and particle administration was increased to 24 h then macrophage-rich organs were able to extract poloxamine-coated beads from the blood. In contrast to poloxamine-908 and poloxamer-407, prior administration of poloxamer-188 and polyethyleneglycol-20000 also failed to restore the long circulatory behaviour of the second dose of poloxamine-908-coated particles (abstract).  Moreover, Moghimi teaches the weight average molecular weight for poloxamine-908, poloxamer-407, and poloxamer-188 were 26 000, 12 600, and 8400 Da, respectively (as suggested by the manufacturer, BASF); interestingly, short chain polyethylene glycols (weight
average molecular weight of 1000-8000) were totally ineffective in delaying particle clearance by tissue macrophages (data not shown). This may be due to their rapid filtration by the kidneys. It is also possible that poloxamer-188 protein complexes interact with those macrophage receptors that are not required for the recognition of polymer-coated beads (page 401, right, 1st paragraph).  26 000, 12 600, and 8400 Da  are equivalent to 26, 12.6, and 8.4 kDa, respectively.  Thus, Moghimi suggests that higher molecular weight polyethylene glycol compositions are more suitable in a method of reducing accelerated blood clearance of a pegylated therapeutic composition.  It would have been prima facie obvious to one of ordinary skill in the art to utilize the molecular weight of the higher molecular weight polyethylene glycol composition taught by Moghimi as a starting point for optimizing the molecular weight polyethylene glycol for use in the disclosed method.
	Taken together, all this would result in the practice of the method of claims 3 and 4 with a reasonable expectation of success.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moghimi et al (Biochimica et Biophysica Acta, 1999; 1472:399-403, cited in the IDS filed January 25, 2022) as applied to claims 1-8 above, and further in view of Dams et al (JPET, 2000; 292(3):1071-1079).
Moghimi teaches all the limitations of claims 1-8 (see above 102 and 103 rejections) except wherein the pegylated therapeutic composition is the elected PEGylated liposomal doxorubicin.  
Moghimi does teach when the interval between copolymer and particle administration was increased to 24 h, liver and spleen macrophages once again recognized both poloxamine-908 and poloxamer-407.  Thus, Moghimi suggests that intervals of 1-3 hrs between copolymer and particle administration were useful in a method of reducing accelerated blood clearance of a pegylated therapeutic composition and intervals of 24 hours were not.  Thus, Moghimi suggests that the interval timing is important in the method of reducing accelerated blood clearance of a pegylated therapeutic composition.
Moreover, Dams teaches stabilized liposomes are considered promising carriers of therapeutic agents because they can facilitate controlled release of the drugs, thereby reducing drug-related toxicity and/or targeted delivery of drugs (abstract); the administration of liposome-associated chemotherapeutics has gained wide interest in the oncologic field as a means to improve the therapeutic index of anticancer drugs; doxorubicin (DOX) in particular has been studied extensively in various liposomal formulations (page 1071, left 1st paragraph); experimental and clinical studies with DOX-encapsulated PEGylated liposomes not only showed reduced toxicity but also preferential localization at the tumor site; PEGylated liposomal formulations could potentiate the therapeutic efficacy of chemotherapeutics; and the long circulatory half-life of these PEG formulations seems to be crucial for their improved efficacy. (page 1071, right, 1st paragraph).  Dams further teaches experimental and clinical studies have shown increased tumor targeting of Doxil compared with conventional liposomal DOX formulations; apparently, the enhanced circulatory half-life of the PEG liposomal formulation enables preferential accumulation of the drug at the tumor site, resulting in improved antitumor activity; nowadays, Doxil is administered with 4- to 6-week intervals to patients with solid tumors and Kaposi’s sarcoma, to improve the therapeutic index of doxorubicin; the present study shows remarkable pharmacokinetics of repeated injections of PEG liposomes in rats and rhesus monkey: the circulatory half-life of a second dose of radiolabeled PEG liposomes dramatically decreased when given 5 days up to 4 weeks after a first injection (page 1077, left 1st paragraph).  Thus, Dams establishes that it was known in the art before the effective filing date of the invention to formulate PEGylated liposomal doxorubicin compositions and such compositions were preferential due to reduced toxicity and preferential localization at the tumor site.  Dams further establishes that repeated administrations of  PEGylated liposomal doxorubicin results in accelerated blood clearance of the composition.
It would have been prima facie obvious to one of ordinary skill in the art to utilize the method of reducing accelerated blood clearance of a pegylated therapeutic composition comprising administering at least one high molecular weight polyethylene glycol composition prior to administration of a pegylated composition taught by Moghimi to reduce the accelerated blood clearance of PEGylated liposomal doxorubicin compositions with a reasonable expectation of success, since Moghimi teaches this method is useful for prolonging circulation time of a pegylated therapeutic composition.

Regarding claims 10 and 11, Moghimi does teach when the interval between copolymer and particle administration was increased to 24 h, liver and spleen macrophages once again recognized both poloxamine-908 and poloxamer-407.  Thus, Moghimi suggests that intervals of 1-3 hrs between copolymer and particle administration were useful in a method of reducing accelerated blood clearance of a pegylated therapeutic composition and intervals of 24 hours were not.  Thus, Moghimi suggests that the interval timing is important in the method of reducing accelerated blood clearance of a pegylated therapeutic composition.  It would have been prima facie obvious to one of ordinary skill in the art to utilize the interval administration taught by Moghimi as a starting point for optimizing the interval regimen utilized to reduce accelerated blood clearance of a pegylated liposomal doxorubicin composition since Moghimi teaches intervals of 1-3 hrs between copolymer and particle administration were useful in a method of reducing accelerated blood clearance of a pegylated therapeutic composition and intervals of 24 hours were not and because treatment regimen are result-effective variables, i.e. a variable that achieves a recognized result.  The skilled artisan would have been motivated to utilize smaller intervals including simultaneous intervals since Moghimi suggests a smaller interval is more effective than a longer one (i.e. 24 hrs).  The determination of the optimum or workable treatment regimen would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
Taken together, all this would result in the practice of the method of claims 1-8, 10, and 12 with a reasonable expectation of success.

Conclusion
Claims 1-8, 10, and 11 are rejected.
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rayna Rodriguez/             Examiner, Art Unit 1628